 1

 2

 3                                                                                 JS-6
 4

 5
                                 UNITED STATES DISTRICT COURT
 6
                               CENTRAL DISTRICT OF CALIFORNIA
 7

 8   DANIEL P. REMY,                                 )   Case No.: SA CV 17-00080 DOC (JCGx)
                                                     )
 9
                      Plaintiff,                     )   ORDER ON DANIEL P. REMY’S
                                                     )   NOTICE OF DISMISSAL PURSUANT TO
10           vs.                                     )   FEDERAL RULES OF CIVIL
                                                     )   PROCEDURE 41 (a) or (c). [63]
11   CITY OF IRVINE; IRVINE POLICE                   )
     DEPARTMENT; MIKE HAMEL, as an                   )
     individual and in his official capacity; DOE 1 ))
12

13   generally known as OFFICER A PATRICK, )
     as an individual and in his official capacity; )
14
     DOE 2 generally known as OFFICER                )
     MARTINEZ, as an individual and in his           )
15                                                   )
     official capacity; and DOES 3 to 50, inclusive, )
16                                                   )
                      Defendants.                    )
17                                                   )
                                                     )
18

19   The Honorable court having read and considered DANIEL P. REMY’S NOTICE OF
20   DISMISSAL PURSUANT TO FEDERAL RULES OF CIVIL PROCEDURE 41 (a) or (c).
21   NOW RULES AS FOLLOWS:
22

23   The Dismissal is X Granted               _______Denied
24

25

26   Dated: January 15, 2019
                                                  ________________________________________
27
                                                  HON. DAVID O. CARTER
28                                                UNITED STATES DISTRICT JUDGE



                                Order on Request to File Late Complaint
                                              Page 1 of 1
